DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 5, 8, 11, 14, 50 and 63-83 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 11, 14, 50 and 63-83 remain rejected under 35 U.S.C. 103 as being unpatentable over Stanton et al., J Immunother Cancer. 2016 May 17;4:27 hereinafter “Stanton”), Chanan-Khan et al. (2011, Cancer 117:2127-2135; hereinafter "Chanan-Khan"; of record), Cheson et al. (2016, Blood 128:2489-2496; hereinafter "Cheson"; of record) for reasons of record and the following.
The rejection of record finds that tumor flare is recognized to occur after adoptive T cell therapy (Stanton) and the art recognizes that flare should be detected and managed so that immunotherapy can continue despite the appearance of pseudo-progression (Chanan-Khan, Cheson). Therefore, it would be obvious for one of skill in the art to follow up adoptive T cell therapy by monitoring the patient for indications of flare, as recited in the independent claims. In the absence of evidence to the contrary, this general obviousness extends to all types and locations of tumors that may be subjected to treatment by adoptive T cell therapy, including all those recited in the dependent claims.
In Remarks filed 11/22/2022, Applicant argues that the flare response in Stanton is fundamentally different from the tumor flare reaction described in the instant specification and encompassed in the pending claims:
Stanton further describes the detection by concurrent SPECT/PET-CT imaging of "a fluorodeoxyglucose flare, measured by increase in tumor site uptake as high as 32 % and at most sites of disease at 48 h." Id. Stanton discloses that "[t]his flare was associated with focal pain after T-cell infusion at metastatic sites." Id. Stanton further describes the fluorodeoxyglucose flare as "a tumor metabolism flare response." Id. 18F-fluorodeoxyglucose (commonly referred to as fluorodeoxyglucose (FDG)) is a glucose analogue whose accumulation is measured to evaluate tissue metabolic activity, since most cancers are metabolically active (see, e.g., Kawada et al., 2016, World J Radiol 8(11): 880- 886 (hereinafter "Kawada"), abstract), and thus measuring accumulation of FDG has been used for detecting tumors and for monitoring cancer treatment response (see, e.g., Kawada, page 881, left column, 2nd paragraph). As acknowledged by the Examiner, the "fluorodeoxyglucose flare" described in Stanton is essentially an increase in the uptake of FDG at metastatic sites, indicating an increase in metabolic activity at metastatic sites (see Stanton, abstract). Thus, the "fluorodeoxyglucose flare" is clearly different from and does not suggest a tumor flare, which is a clinical reaction that is manifested as swelling of the tumor, as defined in the instant application and as explained above. Stanton thus clearly provides no teaching or suggestion that administration of a population of human cells comprising ex vivo sensitized tumor antigen- specific T cells would result in a tumor flare. Therefore, Stanton does not disclose, suggest or provide a reasonable expectation of success for the claimed subject matter.

Applicant’s argument is not persuasive, first, because it speaks to a limitation that is not in the claims. The claims are not limited to tumor flare reactions that are manifested by observable swelling of the tumor. The claims recite “tumor flare”. The specification teaches that pain and inflammation at the tumor site can be indications of tumor flare. In Stanton, the observed flare was associated with the symptom of pain, i.e. Grade 2 severity according to the tables in the claims. Therefore, the pending claims do not exclude the flare reaction disclosed in Stanton.
 Furthermore, Stanton was expressly not using FDG tumor uptake to merely detect the tumors or as an indicator tumor progression. Instead, Stanton teaches that both pain at sites of disease and an acute increase in tumor FDG uptake are indicators of inflammation induced by activated T-cells after adoptive T-cell therapy. “Acute increases in tumor metabolism by FDG PET-CT allows quantitation of inflammation induced by activated T-cells” (Conclusion, 2nd paragraph). Thus, although Stanton did not measure tumor swelling, the underlying process leading to the disclosed result is not distinguishable from the tumor flare defined in the instant specification. The Stanton method permitted detection of flare where detection of palpable tumor swelling would be precluded by the size and/or location of the tumor.
Applicant argues that the cited references do not provide an expectation of success for performing the claimed methods due to differences and uncertainties in the mechanisms of action of the various agents administered:
For example, Ferrajoli et al., 2008, Blood 111:5291-5297 (made of record in the Supplemental Information Disclosure Statement submitted on May 13, 2022 as reference C99, hereinafter "Ferrajoli") notes that "[t]he mechanism of action of lenalidomide is not known and may be different depending on the disease" (at page 5291, first column, 2nd paragraph). While Ferrajoli discloses an effect of lenalidomide that is stimulation of T cell proliferation, Ferrajoli also describes the many different activities of both lenalidomide and/or thalidomide that are not specific to T cells, including inhibition of certain erythroid progenitors, upregulation of a tumor suppressor gene, increase in apoptosis of neoplastic plasma cells, inhibition of cell adhesion, changes in the bone marrow microenvironment, inhibition of tumor necrosis factor-alpha, and activation of natural killer cells (see Ferrajoli, page 5291).

Chanan-Khan itself states that "a full understanding of lenalidomide's mechanism of action still needs to be defined" and describes the many effects lenalidomide may have, including "its ability to modulate the immunological microenvironment via activation of the T and natural killer (NK) cells [emphasis added] as well as by down-regulation of several critical prosurvival cytokines in the tumor microenvironment, including interleukin-6, tumor necrosis factor-a, and vascular endothelial growth factor" and its possible ability to "affect antigen-presenting cell function and antibody-dependent cell-mediated cytotoxicity" (see Chanan-Khan, page 2127, 1st paragraph). In particular, In particular, Chanan-Khan describes the finding of "a statistically significant relation between pretreatment NK cell level and the intensity of [tumor flare]" (see Chanan- Khan, page 2130, right column last paragraph).

As such, the fact that one type of immunotherapy, such as small molecule compounds (e.g., thalidomide and lenalidomide), or antibodies (e.g., checkpoint inhibitor antibodies), may cause tumor flare does not suggest or provide a reasonable expectation to one skilled in the art that a quite different immunotherapy, ex vivo sensitized antigen-specific T cell therapy, also will cause tumor flare.

A finding of obviousness does not require certain predictability, but rather it requires a reasonable expectation of success. The references cited by Applicant and those relied upon in the rejection of record, taken together, do discuss many potential mechanisms, but they also include activated T cells among the probable contributors to the tumor flare response. This is emphasized in Applicant’s description of Ferrajoli. In addition to the correlation to pretreatment NK cell levels quoted by Applicant, Chanan-Khan also teaches that the baseline level of CD8+ cytotoxic cells correlated with the intensity of tumor flare reaction (p.2132, left column). Stanton’s teaching that both pain at sites of disease and an acute increase in tumor FDG uptake are indicators of inflammation induced by activated T-cells after adoptive T-cell therapy was discussed in detail above. The purpose of the Stanton study was to establish that adoptively transferred T cells do indeed home to tumors. Since infiltrating T-cells are thought to be a cause of tumor flare, one of skill in the art would reasonably expect that tumor flare would occur after adoptive T cell transfer. As noted previously, Cheson teaches that similar should be applied to all forms of immunotherapy, such as bi-specific antibodies, engineered T cells, and others,” (p. 2495, col. 2, para. 1).
Therefore, it is maintained that it would be obvious for one of skill in the art to follow up adoptive T cell therapy by monitoring the patient for indications of flare, as recited in the independent claims. In the absence of evidence to the contrary, this general obviousness extends to all types and locations of tumors that may be subjected to treatment by adoptive T cell therapy, including all those recited in the dependent claims. The generic recitation of “appropriate treatment” indicates that many specific treatments would be obvious to one of skill in the art depending on such factors as the type and severity of the observed flare reaction and the location of the tumor. The specific use of an NSAID for pain management, as recited in claims 63 and 79, was demonstrated in Chanan-Khan. Furthermore, while Chanan-Khan and Cheson make it clear that it is desirable to manage flare and continue the primary treatment, the option of stopping or pausing treatment in the event that the flare is so severe as to be life-threatening is still obvious.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 9:00 am-5:30pm, EST. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647